Exhibit 10.30

LOAN AGREEMENT

THIS LOAN AGREEMENT (the “Loan Agreement”) is made and entered into this
31st day of October, 2012 (the “Effective Date”), by, between and among Pioneer
Bank, SSB (hereinafter “Lender”), SunLink Healthcare Professional Property, LLC,
a Georgia limited liability company (“Borrower”); MedCare South, LLC, a Georgia
limited liability company (formerly known as SunLink Healthcare, LLC and
referred to in this Loan Agreement as “Guarantor”), and SunLink Health Systems,
Inc., an Ohio corporation (“SunLink”), who enters into this Loan Agreement for
the purposes herein stated, and who has separately guaranteed the subject
indebtedness pursuant to its Unlimited, Unconditional Guaranty of even date.

RECITALS

WHEREAS, Borrower and Guarantor have requested that Lender extend certain credit
and related financial accommodations to Borrower in connection with the purchase
by Borrower of the existing real estate, building, and related improvements
located in Ellijay, Gilmer County, Georgia; and

WHEREAS, Lender has agreed to accommodate the requests from Borrower and
Guarantor, subject to the provisions of this Loan Agreement.

NOW THEREFORE, in consideration of the mutual covenants, conditions and
agreements set forth herein, and other good and valuable consideration, the
receipt and adequacy of which the parties hereto acknowledge, Borrower,
Guarantor and Lender hereby agree as follows:

ARTICLE I

DEFINITIONS

The following terms which appear in this Loan Agreement shall be defined as set
forth in this Article I:

1.1 Advance is any advance of money made by Lender to Borrower pursuant to this
Loan Agreement.

1.2 Affiliate shall mean, with respect to any person, any person or entity which
is controlling, controlled by, or under common control with, directly or
indirectly through any person or entity, the person referred to, and, if the
person referred to is a natural person, any of such person’s parents, brothers,
sisters, spouse or children. The term “control” (including, with correlative
meaning, the terms “controlled by” and “under common control with”) as used with
respect to any person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
person, whether through the ownership of voting securities, by contract or
otherwise.

1.3 Base Rate shall mean the interest rate most recently established and
published by the Wall Street Journal as its prime interest rate. If the Wall
Street Journal prime interest rate ceases to be available, Lender will choose a
new interest rate index based upon comparable information.

 

Page 1



--------------------------------------------------------------------------------

1.4 Borrower Documents are this Loan Agreement, the Note, the Guaranty, the
Mortgage, the Security Agreement and the Financing Statement, and any and all
other documents and instruments executed by Borrower or Guarantor (as
applicable) and delivered to Lender in connection with the financing
transactions contemplated hereby.

1.5 Collateral shall mean the real estate described in the Mortgage and the
personal property assets more fully set forth in the Security Agreement.

1.6 Current Ratio shall mean the current assets of Borrower divided by the
current liabilities of Borrower computed in accordance with GAAP.

1.7 Debt Service Coverage is defined as set forth in Section 4.3(c), below.

1.8 Designated Person(s) shall be Ronald M. Turner or Mark J. Stockslager
(either of them, at Borrower’s discretion). The Designated Person(s) may be
changed by Borrower from time to time by written notification of Borrower to
Lender. Lender shall be entitled to rely at all times on the most current
listing of the Designated Person(s) available to it.

1.9 Environmental Report is the Phase I Assessment Report prepared by Evergreen
Environmental Services, LLC dated March 27, 2012.

1.10 Environmental Laws shall be defined as any and all federal, state, local
and foreign statutes, laws, regulations, ordinances, rules or other governmental
restrictions relating to the environment or to emissions, discharges or releases
of pollutants, contaminants, petroleum or petroleum products, chemicals or toxic
or hazardous substances or wastes into the environment including, without
limitation, ambient air, surface water, ground water, or land, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of pollutants, contaminants, petroleum or
petroleum products, chemicals or toxic or hazardous substances or wastes or the
clean-up or other remediation thereof and any and all judgments, orders,
decrees, permits, grants, franchises, licenses or agreements relating to the
foregoing to which Borrower is a party or which is otherwise applicable to
Borrower.

1.11 Event of Default is defined as set forth in Section 7.1 below.

1.12 Financing Statement shall be the financing statement perfecting the
security interest granted under the Security Agreement, naming Borrower as
Debtor in favor of Lender as Secured Party, all as amended and/or continued from
time to time.

1.13 GAAP is the generally accepted accounting principles in effect in the
United States, applied on a consistent basis; provided, however, that no portion
of the indebtedness outstanding under the Chatham Amended and Restated Credit
Agreement which otherwise would be treated as owing by, or allocable to,
Borrower shall be included for purposes of determining compliance by Borrower
with Section 3.1(p) and Section 4.3 hereof.

 

Page 2



--------------------------------------------------------------------------------

1.14 Guaranty shall mean and refer to both the Unlimited Unconditional Guaranty
of MedCare South, LLC and the Unlimited Unconditional Guaranty of SunLink.

1.15 Guarantor, as used herein, refers to MedCare South, LLC, only,
notwithstanding the fact that both MedCare South, LLC and SunLink are guarantors
of the Loan. It is the express intent of Borrower, Lender, SunLink and Guarantor
that the provisions of this Loan Agreement which require affirmative actions and
reportings to be taken and made by Guarantor shall refer to MedCare South, LLC,
only; provided, however, nothing stated herein-above shall be construed to in
any manner diminish or limit the obligations and liabilities of SunLink, to the
extent the same are required by the Unlimited Unconditional Guaranty executed by
SunLink.

1.16 Laws shall mean any statute, law, treaty, rule or regulation or
determination (whether now existing or hereinafter enacted) of an arbitrator or
a court or other governmental authority (including, without limitation, all
requirements relating to zoning, parking, ingress and egress, building setbacks,
or use of the Real Estate, all Environmental Laws, the Architectural Barriers
Act of 1968, the Rehabilitation Act of 1973, the Americans with Disabilities Act
of 1990, erosion control ordinances, storm drainage control laws and doing
business and/or licensing laws), in each case applicable to or binding upon such
person or any of its property or to which such person or any of its property is
subject.

1.17 Legal Opinion is the legal opinion with respect to Borrower and Guarantor
provided by                      in a form acceptable to Lender.

1.18 Loan is the loan of $2,100,000.00, to Borrower under this Loan Agreement
and shall be evidenced by the Note.

1.19 Maximum Lawful Rate shall mean the lesser of (i) the highest rate permitted
by applicable Texas or United States law, or (ii) an annual rate equal to the
weekly ceiling determined in accordance with the computation specified in the
Texas Finance Code, as amended, as such weekly ceiling is in effect from time to
time, but in no event greater than eighteen percent (18%) annually. Unless
precluded by law, changes in the Maximum Lawful Rate created by statute or
governmental action during the term of the Note shall be immediately applicable
to the Note on the effective date of such changes.

1.20 Maturity Date shall mean the date which is 25 years from the Effective
Date.

1.21 MOB shall mean the medical office buildings located on the Real Estate.

1.22 Mortgage shall mean the Deed to Secure Debt, Assignment of Rents and Lease
and Security Agreement describing the Real Estate, delivered by Borrower to
Lender to secure all of Borrower’s obligations hereunder, to be held by Lender
and recorded consistent with the provisions of this Loan Agreement.

 

Page 3



--------------------------------------------------------------------------------

1.23 Net Intercompany Funding means (x) the change in receivables from
Affiliates of Borrower during the applicable annual test period less (y) the
change in payables to Affiliates of Borrower (excluding changes in Ordinary
Affiliate Indebtedness) during the test period.

1.24 Note is Borrower’s promissory note to Lender executed as of the Effective
Date evidencing Borrower’s obligation to Lender for the Loan.

1.25 Ordinary Affiliate Indebtedness shall mean indebtedness owed by Borrower to
Guarantor or any other subsidiary of SunLink for shared services or Borrower’s
allocable share of costs owed to third parties for shared services for:

 

  (i) audit and tax compliance services;

 

  (ii) legal compliance services including with respect to Sarbanes-Oxley;

 

  (iii) liability insurance including for errors and omissions insurance and all
forms of insurance required or permitted under Section 4.2(j) of this Loan
Agreement;

 

  (iv) employee insurance and other benefits including self-insurance reserves
and stop loss payments for medical, dental, vision, life, and disability
insurance;

 

  (v) reasonable administrative costs for employee insurance and other benefits;

 

  (vi) reasonable severance benefits including the administration of all
benefits provided under or pursuant to COBRA;

 

  (vii) telecommunications and information technology services including
internet services, VPN services, telephone and data services;

 

  (viii) workers’ compensation insurance and administrative costs and workers
compensation benefits and payments;

 

  (ix) withholding taxes and administrative costs for tax withholdings;

 

  (x) payroll services;

 

  (xi) healthcare management system costs and expenses including allocations of
expenditures for EHR technologies, medical coding technologies, and systems and
medical record transcription services;

 

  (xii) fees and expenses for physician recruiting services;

 

  (xiii) retirement plan payments including 401k contributions;

 

  (xiv) the shared services specifically identified in Exhibit 1.25;

 

Page 4



--------------------------------------------------------------------------------

  (xv) other substantially similar shared services incurred in the ordinary
course of business of Borrower and SunLink; and

 

  (xvi) Permitted Affiliate Management Fees.

1.26 Organizational Documents shall mean copies of Borrower’s Articles of
Organization dated as of December     , 2011 as amended by that certain First
Amendment thereto dated as of October     , 2012; Borrower’s Operating Agreement
dated as of December     , 2011 as amended by that certain First Amendment
thereto dated as of October     , 2012; and the resolutions authorizing it to
execute Borrower Documents (the “Resolutions”) certified by the Borrower’s
Secretary.

1.27 Permitted Affiliate Management Fees shall mean fees for the provision of
management services to the Borrower including in connection with services with
respect to the medical office building and other healthcare or ancillary
services facilities operated by Borrower and which fees are not otherwise
Ordinary Affiliate Indebtedness and which fees are payable SunLink or any
subsidiary or controlled Affiliate of SunLink; provided that (i) no such fees
shall be paid in cash if an Event of Default has occurred and is continuing or
if an Event of Default would result after giving effect to any such payments.

1.28 Permitted Contingent Liabilities shall mean guarantees or other
contingently liabilities of Borrower for:

 

  (i) Permitted Affiliate Management Fees;

 

  (ii) Ordinary Affiliate Indebtedness;

 

  (iii) advances in the ordinary course of Borrower’s business to management
personnel and employees consistent with past practice of SunLink;

 

  (iv) guaranty or employment agreements with physicians and other healthcare
professionals employed by Borrower or engaged by Borrower as independent
contractors of the type consistent with past practice or as otherwise
customarily utilized in the healthcare industry;

 

  (v) customary tax and indemnity provisions in equipment leases entered into in
the ordinary course of business;

 

  (vi) assumptions, guarantees, endorsements, and contingent agreements to
purchase or otherwise become liable in respect of any Permitted Indebtedness; or

 

  (vii) guaranties existing on the date of this Agreement and identified in
Exhibit 1.28 to this Loan Agreement if material in amount.

 

Page 5



--------------------------------------------------------------------------------

1.29 Permitted Encumbrances shall mean and include for purposes of this Loan
Agreement and the Security Agreement, any encumbrance, lien, charge, pledge,
security interest or other charges of any kind, whether or not filed, recorded
or otherwise perfected under applicable law, including any mortgage, deed to
secure debt, deed of trust, conditional sale or other title retention agreement
and any lease deemed to constitute a security interest and any option or other
agreement to give any security interest:

 

  (a) imposed by governmental authorities for taxes, assessments or other
charges either not yet due or which are being contested in good faith and by
appropriate procedures;

 

  (b) imposed by statute if favor of landlords, carriers, warehousemen,
mechanics, materialmen, repairmen or others similarly situated arising by
operation of law in the ordinary course of business;

 

  (c) upon deposits to secure the performance of bids, trade contracts (other
than borrowed money), leases, statutory, regulatory, contractual or warranty
obligations, surety and appeal bonds, government contracts, performance bonds,
workers compensation and/or unemployment insurance (or letters of credit
securing the same) and other obligations of a like nature, in each case,
incurred in the ordinary course of business;

 

  (d) for easements, rights-of-way, zoning, similar restrictions and other
similar encumbrances or title defects existing or incurred in the ordinary
course of business which, in the aggregate, are not material in amount and which
do not in any case materially detract from the value of the Real Estate subject
thereto (as such Real Estate is used by Borrower) or interfere in any material
respect with the ordinary conduct of the business of the Borrower;

 

  (e) arising by operation of law in connection with judgments, only to the
extent, for an amount and for a period not resulting in an Event of Default with
respect thereto;

 

  (f) on any assets subsequently acquired existing at the time such assets are
acquired by Borrower so long as such encumbrances (i) are not created, incurred
or assumed in contemplation of such assets being acquired by Borrower, (ii) do
not extend to any other assets of Borrower and (iii) do not exceed 90% of the
fair market value of any such assets as determined in good faith by the board of
directors of Borrower;

 

  (g) for any interest or title of a lessor in property subject to any existing
or subsequently entered into capitalized lease or any existing or subsequently
entered into operating lease including any such arising from filing a Uniform
Commercial Code financing statement regarding such leases;

 

  (h) arising solely by virtue of any statutory or common law provision relating
to banker’s liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a creditor depository
institution;

 

Page 6



--------------------------------------------------------------------------------

  (i) in connection with any extension, renewal, or replacement of the foregoing
(a) through (f), provided that any such extension, renewal or replacement is
granted in the ordinary course of business and limited to the property
originally encumbered thereby and the amount of the obligation secured thereby
is not increased;

 

  (j) for existing easements and restrictions of record as listed in the
Mortgage and/or policies of title insurance issued to Lender covering the Real
Estate;

 

  (k) for leases of the MOB or any portion thereof in the ordinary course of
business of Borrower, leases of the MOB or any portion thereof to any Affiliate
of Borrower;

 

  (l) for leases of other improvements located on the Real Estate in the
ordinary course of business;

 

  (m) for leases or subleases of less than all or less than substantially all of
the other Property: (i) in connection with the provision of contract medical
services with respect to a medical department or (ii) to physicians or other
providers of medical services in the ordinary course of business;

 

  (n) securing any indebtedness or other obligation to Lender;

 

  (o) securing any Permitted Refinancing Indebtedness; and

 

  (p) securing indebtedness under that certain Amended and Restated Credit
Agreement dated as of August 1, 2008, among SunLink, Borrower and their
affiliates, as borrowers, and Chatham Credit Management III, LLC, as Agent and
Funding Agent, and other financial institutions, as lenders, (as the same may be
amended, restated, supplemented or otherwise modified from time to time)
(collectively, the “Chatham Amended and Restated Credit Agreement”), provided
that any such indebtedness is subordinated to the Loan pursuant to a
Subordination of Security Documents Agreement (the “Subordination Agreement”) in
substantially the form of Exhibit 1.29.

1.30 Permitted Indebtedness means:

 

  (i) Permitted Affiliate Management Fees;

 

  (ii) Ordinary Affiliate Indebtedness;

 

  (iii) Permitted Contingent Liabilities, whether or not matured or due or
payable;

 

  (iv) Trade payables and similar obligations in the ordinary course of
business;

 

  (v) indebtedness or other obligations owing to the Lender;

 

  (v) If subordinated in accordance with the Subordination Agreement between the
Lender and Chatham, indebtedness or other obligations under the Chatham Amended
and Restated Credit Agreement (the “Chatham Indebtedness”);

 

Page 7



--------------------------------------------------------------------------------

  (vi) intercompany indebtedness between the Borrower on the one hand and
SunLink or Guarantor or both of them on the other hand, provided Borrower
immediately after the incurrence of such indebtedness would be in compliance
with the Financial Covenants;

 

  (vii) capital leases and all other leases required to be treated as
indebtedness as result of any changes in GAAP;

 

  (viii) Permitted Refinancing Indebtedness;

 

  (ix) any indebtedness not secured by any collateral of the Borrower; and

 

  (x) any indebtedness secured by the Borrower’s accounts receivable, contract
rights, inventory, working capital or proceeds of any thereof provided
Borrower’s liability thereunder does not exceed the fair market value of such
property as determined in good faith by the Borrower at time of incurrence.

 

  (xi) so long as no Event of Default has occurred and is continuing,
intercompany periodic cash management transfers to and from Affiliates of
Borrower if such transfers and net indebtedness are properly accounted for in
determining distributions pursuant to Section 5.1(b) and Net Intercompany
Funding.

1.31 Permitted Refinancing Indebtedness shall mean any indebtedness of Borrower
for money borrowed or securities issued or incurred in exchange for, or the net
proceeds of which are used to extend, refinance, renew, replace or refund
Permitted Indebtedness, provided that if an Event of Default under the Loan
Agreement shall have occurred and then be continuing, then:

 

  (a) the principal amount (or accreted value, if applicable) does not exceed
the principal amount (or accreted value, if applicable) of the indebtedness
extended, refinanced, renewed, replaced or refunded (plus all accrued interest
thereon and the amount of any reasonably determined premium necessary to
accomplish such refinancing and such reasonable expenses incurred in connection
therewith);

 

  (b) if the indebtedness being extended, refinanced, renewed, replaced or
refunded is equal to or subordinated in right of payment to the Note, such
Permitted Refinancing Indebtedness

 

  (1) has a final maturity date later than the final maturity date of, and has a
weighted average life to maturity equal to or greater than the weighted average
life to maturity of, the indebtedness being extended, refinanced, renewed,
replaced or refunded; and

 

  (2) is equal to, or subordinated in right of payment to, the Note on terms
taken as a whole which are at least as favorable to Lender as those contained in
the documentation governing the indebtedness being extended, refinanced,
renewed, replaced or refunded; and

 

Page 8



--------------------------------------------------------------------------------

  (c) such indebtedness is incurred either by Borrower, Guarantor or SunLink or
a controlled Affiliate thereof who is the obligor on the indebtedness being
extended, refinanced, renewed, replaced or refunded.

Each of the categories of Permitted Refinancing Indebtedness referred to in the
definition hereof is cumulative and independent of each other category.

1.32 Project is the purchase of the Real Estate and other personal property by
Borrower.

1.33 Real Estate is the real property, and all improvements and appurtenances
thereto, located in Ellijay, Gilmer County, Georgia more particularly described
in the Mortgage.

1.34 Resolutions are the resolutions of the Borrower authorizing the execution
of this Loan Agreement and all of the documents and agreements referenced
herein.

1.35 Security Agreement is Borrower’s general business security agreement as
executed by Borrower and Lender on the Effective Date.

1.36 Security Documents are the Mortgage, the Financing Statement, the Guaranty
and the Security Agreement and all of the instruments securing the payment of
the Note.

1.37 Survey is the “as built” ALTA survey certified to Borrower, Lender and the
Title Company.

1.38 Tangible Net Worth shall mean Borrower’s tangible net worth as determined
in accordance with GAAP and shall not include subordinated debt or any appraisal
surplus.

1.39 Title Company is Corridor Title, LLC and Busch, Slipakoff & Schoh, LLP.

1.40 Title Policy is a mortgagee’s title insurance policy issued by Title
Company in the amount of $2,100,000.00 insuring the Mortgage as a first lien on
a good and marketable fee simple title to the Real Estate as of the Effective
Date, subject only to Permitted Encumbrances and, without limiting the
generality of the foregoing, insuring the Mortgage against survey exceptions and
against claims for mechanics’ liens, rights of parties in possession and matters
which would be disclosed by special assessment searches, UCC searches, and all
other customary searches.

1.41 USDA is the United States Department of Agriculture.

 

Page 9



--------------------------------------------------------------------------------

1.42 USDA Conditional Commitment is the Conditional Commitment issued by the
USDA dated September 10, 2012 (Case No. 10-61-*****-4636).

1.43 USDA Guaranty Fee shall mean $50,400.00.

ARTICLE II

TERMS, ADVANCES AND REPAYMENT OF TERM NOTE

2.1 Terms. The Loan shall be non-revolving and evidenced by the Note.

The Loan shall be payable in accordance with the terms and conditions of the
Note. The Note shall be executed and delivered by Borrower to Lender upon
execution of this Loan Agreement. The Loan shall mature on the Maturity Date.

Commencing on the      day of the month following the Effective Date and
continuing until all indebtedness of Borrower is paid in full, Borrower shall
make level monthly payments of principal on the Note on the basis of a 25 year
amortization, plus interest calculated on the basis of a three hundred sixty
(360) day year. The monthly principal and interest payments owed by Borrower
shall be adjusted, on the          day of December, March, June and September of
each year to the extent of any corresponding change in the Base Rate in order to
fully amortize the payments owed by Borrower under the Note. Interest shall
accrue in arrears on the unpaid principal amount of the Note from time to time
outstanding at the greater of (i) five percent (5%) per annum or (ii) Base Rate,
plus 2.0% per annum, but never greater than the Maximum Legal Rate as described
in the Note.

Borrower shall use the proceeds of the Loan solely for the purchase of the Real
Estate and personal property associated with the operation of the Real Estate
and Borrower’s business and for working capital and closing costs.

In the event payments are not timely made pursuant to the provisions of the Note
and this Loan Agreement, Borrower hereby authorizes the Lender to charge against
Borrower’s accounts with the Lender any and all amounts due to the Lender from
Borrower as of the day of such charge or any time thereafter that sufficient
funds exist in such accounts; provided, nothing stated herein shall be construed
to give Lender a security interest in accounts receivable of Borrower. In the
event Lender shall make any such charge, it shall notify Borrower of the charge
within three (3) business days. Payments not made when due shall bear an
additional charge equal to five percent (5%) of the late payment.

2.2 Advance. Lender and Borrower agree that, on the terms and subject to the
conditions of this Loan Agreement, the Lender shall fund the Loan by a single
Advance of $2,100,000.00 from Lender to Borrower upon the Effective Date.

2.3 USDA Guaranty. Borrower agrees that, it shall, to the best of its reasonable
ability, cooperate with Lender and take all steps as are necessary and required
by Lender and the USDA to secure the final approval of the USDA to guaranty the
refinancing of the Loan into long term financing as described in the USDA
Conditional Commitment.

 

Page 10



--------------------------------------------------------------------------------

2.4 Prepayment Premium. In the event the Loan is paid in full prior to the date
such amount is due, whether such payment is made voluntarily or involuntarily
(including as a result of an acceleration under this Loan Agreement), the
Borrower will pay to the Lender within 15 days of the Lender’s written demand a
prepayment fee of 5.0% of the prepaid amount received during the period
commencing on the date hereof and continuing until the fifth anniversary of the
Effective Date. Thereafter, the Loan may be prepaid in part or full without
penalty.

Borrower acknowledges and agrees that it is extremely difficult and
impracticable to ascertain the amount of losses that would be incurred by the
Lender if Borrower prepays the Loan as described above. Borrower therefore
agrees that the foregoing prepayment fees are a reasonable and bargained for
understanding between the parties.

ARTICLE III

CONDITIONS OF LENDING

3.1 Conditions Precedent to Fund the Advance. The obligation of Lender to make
the Advance under the Note shall be subject to the conditions precedent that
Lender has received the following:

(a) this executed Loan Agreement;

(b) the executed Note;

(c) the Organizational Documents and Resolutions;

(d) the Security Documents as executed by the Borrower and the Lender (as
applicable);

(e) the executed Guaranty;

(f) a commitment for the Title Policy including “gap coverage” that insures
Lender against liens for work completed prior to the recording of the Mortgage;

(g) the Survey;

(h) the USDA Guaranty Fee;

(i) proof of compliance by Borrower with the provisions of Section 4.2(j),
below;

(j) all information required by the Federal Patriot Act, Regulation B;

(k) all information required by the Federal Institutions Reform, Recovery and
Enforcement Act of 1989;

 

Page 11



--------------------------------------------------------------------------------

(l) a flood hazard certification;

(m) an Appraisal, in a form acceptable to the Lender;

(n) verification of accounting procedures used to calculate Borrower’s equity
requirement under USDA regulations;

(o) the Legal Opinion;

(p) confirmation in a form acceptable to the Lender that at, and only at the
Effective Date, Borrower’s Tangible Net Worth is not less than ten percent
(10%) as reflected on a pro forma balance sheet in a form reasonably acceptable
to the Lender and the USDA;

(q) any such other and further documents, assurances or materials as Lender may
reasonably request.

ARTICLE IV

WARRANTIES, REPRESENTATIONS AND COVENANTS

4.1 Warranties and Representations. To the extent made applicable below,
Borrower and Guarantor warrant, represent and certify to and for the benefit of
Lender as follows:

(a) Borrower is a limited liability company organized under the laws of the
State of Georgia, is validly existing, and is under no legal disability to
execute, deliver and perform Borrower’s Documents, and to own and manage the
Project and conduct its business as presently conducted and as contemplated
under this Loan Agreement with respect to the ownership and operation of the
Project;

(b) Borrower and/or Guarantor possess adequate licenses, certificates, permits,
or rights thereto, to conduct their respective businesses, substantially as now
conducted, profitably as they intend;

(c) the execution, delivery and performance of this Loan Agreement and the
ancillary documents hereto by Borrower and, as applicable, by Guarantor, will
not violate any Laws or result in the breach of or constitute a default under
any indenture or loan, credit or other agreement or instrument to which Borrower
or Guarantor is a party or by which any or their properties may be bound or
affected or result in the creation or imposition or any lien, charge or
encumbrance of any nature upon any of their properties or assets contrary to the
terms of any such instrument or agreement;

(d) the use of the Real Estate by Borrower and any lease of the Real Estate or
any portion thereof by Borrower are permitted by and will comply in all material
respects with all presently applicable use or other restrictions and
requirements in prior conveyances, zoning ordinances and all other laws,
regulations, rules and ordinances of the United States, the State of Georgia,
Gilmer County and the City of Ellijay and the respective agencies thereof;

 

Page 12



--------------------------------------------------------------------------------

(e) there is no suit, action or proceeding pending or, to the knowledge of
Borrower, threatened against or affecting Borrower or Guarantor before or by any
court, arbitrator, administrative agency or other governmental authority which
reasonably may be expected to materially adversely affect the financial
condition or the ability of the Borrower or Guarantor to perform their
respective obligations hereunder or under the Borrower Documents or the
Guaranty;

(f) neither the Borrower nor Guarantor is in default of a material provision
under any material agreement, instrument, decree or order to which either of
such parties is a party or to which or its property is bound or affected;

(g) excepting the Permitted Encumbrances and the security interests granted
pursuant to the terms of this Loan Agreement, Borrower has good title to all
Collateral owned by Borrower, free and clear of all liens, charges or
encumbrances of all kinds, and the Security Documents will constitute valid and
perfected first priority security interests in and to the Collateral;

(h) the Borrower and the Real Estate and all of Borrower’s facilities located on
the Real Estate and all subsidiaries, successors and assigns of Borrower, will,
at all times, be licensed and in compliance with rules and regulations issued by
the State of Georgia and all agencies of the State of Georgia that may have
jurisdiction over the Borrower or the Real Estate, and any other local, state,
or federal governmental authority having jurisdiction over any operations
conducted on the Real Estate. The Borrower will provide copies of any written
inspections by any of the above agencies to the Lender and USDA upon request.

(i) the Real Estate will be used for its intended purpose as approved by USDA.

(j) the Real Estate shall comply with the Americans with Disabilities Act (ADA)
and all facilities located on the Real Estate that are accessible to the public
shall be in compliance with the ADA.

(k) no part of the proceeds of the Loan shall be used, directly or indirectly,
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System or to
extend credit to others for the purpose of purchasing or carrying any such
margin stock;

(l) Borrower and Guarantor are solvent and will not be rendered insolvent by the
transactions contemplated hereby and, after giving effect to such transactions,
will not be left with an unreasonably small amount of capital with which to
engage in their respective businesses. Neither Borrower nor Guarantor intends to
incur, or believes that it has incurred, debts beyond its ability to pay such
debts as they mature. Neither

 

Page 13



--------------------------------------------------------------------------------

Borrower nor Guarantor has commenced or filed nor contemplates the commencement
or filing of any bankruptcy, insolvency, reorganization, moratorium,
sequestration, liquidation, consolidation or similar proceedings or the
appointment of a receiver, liquidator, assignee, conservator, trustee or similar
official in respect of it or any of its/their assets. The amount of the Loan
constitutes reasonably equivalent value and fair consideration for the transfer
to Lender of the interest in the Collateral represented by the Security
Documents. Neither Borrower nor Guarantor is transferring any interest in the
Collateral with any intent to hinder, delay or defraud any of its creditors;

(m)(i) each exhibit, appraisal, financial statement, operating statement,
operating agreement, document, book, record, report and other item of written
information furnished by Borrower or Guarantor (or by any of their respective
legal or accounting advisors), as the case may be, to Lender (or its legal
representatives or contractors) in connection with the Project and/or this Loan
Agreement is accurate as of its date and as of the date so furnished and (ii) to
the best of Borrower’s knowledge and belief, all financial projections contained
therein are based on reasonable and stated assumptions, and to the best of
Borrower’s knowledge, no such document contains any material misstatement of
fact or omits to state a material fact necessary to make the statements therein
not materially misleading;

(n) to the knowledge of Borrower and Guarantor, no part of the Real Estate is
contaminated or affected in any adverse manner by “regulated substances” or has
“hazardous waste,” as defined in any Environmental Laws which has, will or
threatens to impose a material liability on the Borrower, Guarantor or the
Lender or which requires or would require a material expenditure by the Borrower
to cure; and

(o) the buildings and improvements relating to the Real Estate are located
within the boundary lines of the described parcels of land; the buildings and
improvements relating to the Real Estate are not in violation of applicable
setback requirements, zoning laws, or other applicable building or use law,
ordinance, restriction or other Law (and none of the properties or buildings or
improvements thereon are subject to “permitted non-conforming use” or “permitted
non-conforming structure” classifications), and do not encroach on any easement
which may burden the Real Estate. The buildings, fixtures and mechanical systems
located on the Real Estate do not contain any material structural defects or
inadequacies and the mechanical systems and apparatus serving the buildings are
in good working order and repair, reasonable wear and tear excepted.

4.2 General Covenants. Borrower and Guarantor, as made applicable hereby, and on
a joint and several basis as made applicable hereby, hereby covenant and agree
with Lender, at all times during the term of this Loan Agreement:

(a) to create, permit to be created or to allow no liens, charges or
encumbrances on the Real Estate, except Permitted Encumbrances and liens in
favor of Lender;

 

Page 14



--------------------------------------------------------------------------------

(b) not to assign this Loan Agreement or any interest herein or all or any part
of any Advances to be made hereunder;

(c) to permit Lender, acting by and through its officers, employees and agents,
upon reasonable advance notice (which shall not be less that five (5) calendar
days) to examine all books, records, contracts, plans, permits, bills and
statements of account pertaining to the financial aspects of Borrower’s business
and all contracts, plans, drawings, permits, bills and statements of account
pertaining to the Project, and to make extracts therefrom and copies thereof,
provided, however, that Lender, its officers, employees and agents, shall not be
provided access to Protected Health Information (as defined in the Health
Insurance Portability and Accountability Act of 1996, and its implementing
regulations (“HIPAA”);

(d) to permit the USDA personnel and any person(s) accompanying USDA personnel
to enter upon the Real Estate with prior notice and during normal business hours
and into any building thereon, whether permanent or temporary, jointly or
separately, with personnel of Lender to carry out the functions involving their
interests, it is anticipated that scheduled and unscheduled inspections may be
conducted by these personnel as well as final acceptance inspections;

(e) to furnish to Lender as soon as possible and in any event within five
(5) days after Borrower has obtained knowledge of the occurrence of an Event of
Default, or an event which with the giving of notice or lapse of time or both
would constitute an Event of Default, a statement signed by the Borrower setting
forth details of such Event of Default or event and the action which Borrower
has taken, is taking or proposes to take to correct the same;

(f) to preserve and maintain or acquire a substitution of all of Borrower’s
material rights, privileges and agreements necessary in the normal conduct of
Borrower’s business; and not to suspend its business operations;

(g) to obtain and maintain all necessary material state, federal, local and
private clearances, authorizations, permits and licenses which are necessary
with respect to the business of Borrower or with respect to the Project;

(h) to furnish the following to Lender:

 

  (1) With respect to Borrower, within forty-five (45) days after the end of
each quarter, copies of the balance sheet as of the end of each such quarter and
related statements of income, retained earnings, cash flows, aging of accounts
receivable and payable, of Borrower for said quarter, together with year-to-date
figures, all in reasonable detail and all prepared and signed by an employee of
Borrower charged with such responsibility as having been prepared in accordance
with GAAP and without footnotes to such interim statements;

 

Page 15



--------------------------------------------------------------------------------

  (2) With respect to Borrower, compiled annual financial statements to include
a balance sheet, income statement and statement of cash flows, aging of accounts
receivable and payable and any other supporting statements for the period, in a
format approved by Lender within ninety (90) days of each fiscal year end as
having been prepared in accordance with GAAP and with footnotes to the extent
required by GAAP for such annual financial statements;

 

  (3) With respect to SunLink, Borrower shall cause to be provided to Lender and
USDA, the following, and SunLink by executing this Loan Agreement agrees to
cooperate with Borrower and Lender in providing the following: (i) annual tax
returns within 30 days of filing, and (ii) audited financial statements to
include a balance sheet, income statement and statement of cash flows and any
other supporting statements for the period, within ninety (90) days of fiscal
year-end in a format consistent with generally accepted accounting principles
and reasonably acceptable to the Lender and audited by an independent certified
public accountant; it being agreed that providing to Lender the annual 10-K
statement required by the United States Securities and Exchange Commission shall
be satisfactory as to form.

 

  (4) Such other and further financial information as Lender may reasonably
request from time to time.

(i) to comply with the requirements of the Environmental Laws and of all
applicable laws, rules, regulations and orders of all governmental authorities
and licensing and regulatory bodies, and with all contractual and other legal
obligations, the non-compliance with which would materially and adversely affect
the business, assets or financial condition of Borrower;

(j) with respect to Borrower, to maintain and preserve in good working order and
condition, ordinary wear and tear excepted, all of its assets necessary for the
operation of its business and obtain and maintain, or cause to be obtained and
maintained, at all times during the term of the Loan (and, from time to time at
the request of Lender, furnish Lender with proof of payment of premiums on):

 

  (1) Hazard insurance, upon the Real Estate and all Collateral, insuring
against loss by fire, windstorm, lightning, hail, business interruption,
explosion, riot, civil commotion, aircraft, vehicle, marine, smoke, builder’s
risk, public liability, property damage, vandalism, malicious mischief, and
other risks customarily covered by a standard extended coverage endorsement, in
an amount not less than the greater of (i) 100% of the then outstanding balance
of the Note, or (ii) the full insurable value of the improvements to all real
property Collateral and the personal property Collateral, and naming Lender as
mortgagee and lender payee under mortgagee payee and lender loss payee
endorsements; and

 

Page 16



--------------------------------------------------------------------------------

  (2) Comprehensive general liability insurance (including operations,
contingent liability, completed operations and contractual liability insurance)
in such amount as Lender may require from time to time (but with coverage of not
less than $1,000,000.00 per occurrence and $3,000,000.00 aggregate) and naming
Lender as additional insured, by additional insured endorsements.

Such policies of insurance to be in form and content satisfactory to Lender and
to be placed with insurers acceptable to Lender, licensed to transact business
in the State of Georgia and to contain an agreement of the insurer to give not
less than thirty (30) days prior written notice to Lender in the event of
cancellation, termination, amendment, change, or non-renewal of such policy
affecting the coverage thereunder;

(k) to promptly pay and discharge when due all taxes and assessments levied and
assessed or imposed upon the Real Estate or upon Borrower’s income, as well as
all claims which, if unpaid, might by law become a lien or charge upon the Real
Estate; provided, however, that nothing herein contained shall require Borrower
to pay any such taxes, assessments or claims so long as Borrower shall in good
faith contest the validity and stay the execution and enforcement thereof.

4.3 Financial Covenants. Borrower agrees to maintain the following financial
covenants (all computed and determined in accordance with GAAP) and comply with
the other affirmative and negative financial related terms and conditions:

(a) Borrower shall maintain a Current Ratio of at least 1.0:1.0 as of the end of
each fiscal year of the Borrower;

(b) Borrower shall maintain a minimum a Debt Service Coverage Ratio of at least
1.25 as of the end of each fiscal year;

(c) For the purposes of this Loan Agreement, the term “Debt Service Coverage
Ratio” means (i) Borrower’s net income, plus interest expense, plus depreciation
expense, plus amortization expense, plus income tax expense, plus Permitted
Affiliate Management Fees not paid in cash all for the immediately preceding
one (1) fiscal year, divided by (ii) Borrower’s scheduled principal payments on
indebtedness for money borrowed (Ratio Indebtedness) during the immediately
preceding one (1) fiscal year, plus scheduled capital lease payments for the
immediately preceding one (1) fiscal year plus interest expense for the
immediately preceding one (1) fiscal year provided that Ratio Indebtedness shall
not include any Chatham Indebtedness or any Permitted Refinancing Indebtedness.

(d) Beginning in fiscal year commencing July 1, 2013 and continuing thereafter,
Borrower shall limit capital expenditures to an amount not exceeding $100,000.00
in any fiscal year without prior Lender approval (not including any capital
expenditures financed under the Loan);

 

Page 17



--------------------------------------------------------------------------------

(e) Borrower shall limit monthly Permitted Affiliate Management Fees to not more
than four percent (4%) of Borrower’s monthly revenues;

(f) The Borrower agrees that compensation (whether in the form of salary,
guaranteed payments, bonuses or otherwise) of officers, members of the Borrower
shall be limited to an amount that, when taken, would not reasonably be expected
to adversely affect, in any material respect, the repayment ability of the
Borrower under this Loan Agreement. Borrower shall not increase the foregoing
described compensation amounts year to year unless (1) the Borrower is and will
remain in compliance with the covenants of this Loan Agreement, (2) all payments
owed under this Loan Agreement are current, and (3) Borrower is current with all
of its trade payables and other debts.

(g) Notwithstanding the foregoing, with respect to any requirements of this Loan
Agreement or the Conditional Commitment issued by the USDA, provisions relating
to the aging of accounts receivable and accounts payable shall not be applicable
to Guarantor.

ARTICLE V

NEGATIVE COVENANTS

5.1 From and after the date of this Loan Agreement and while any part of the
Loan contemplated hereunder remains outstanding and until the entire amount
owing from Borrower and/or Guarantor to Lender under the terms and conditions of
this Loan Agreement or documents referred to and/or incorporated herein is paid
in full, Borrower shall not, without the prior written consent of Lender, which
shall not be unreasonably withheld or delayed:

(a) Create, assume or suffer to exist any security interest, lien or charge,
upon the Collateral, except:

 

  (1) The security interest described herein which is being created in
conjunction with and as security for this Loan Agreement; or

 

  (2) Permitted Encumbrances.

(b) At such time as any Event of Default exists, with respect to Borrower,
declare and/or pay any dividend, distribution or any other payment (exclusive of
Ordinary Affiliate Indebtedness or non-cash Permitted Affiliate Management Fees)
to the members of Borrower based upon the ownership of membership interests or
shares of Borrower, excepting distributions to the members of Borrower to cover
their actual tax liability for income of Borrower passed through to such
members. Notwithstanding the foregoing, Borrower agrees that no distribution
will be permitted in the event the distribution (if made) would trigger an Event
of Default under this Loan Agreement.

 

Page 18



--------------------------------------------------------------------------------

(c) Except upon not less than ten (10) days advance written notice to the Lender
and provided no Event of Default then exists, directly or indirectly merge or
consolidate with or into any other entity, or sell, lease, transfer or otherwise
dispose of all or a substantial portion of its assets.

(d) Purchase, sell, lease or otherwise transfer any fixed asset constituting
Collateral without the advance written consent of the Lender and USDA (such
consent not to be unreasonably withheld or delayed); provided, however, that no
advance written consent shall be necessary if no Event of Default then exists
and further provided that such purchase, sale or lease (i) is made in the
ordinary course of business or (ii) is made in furtherance of or pursuant to a
transaction permitted under Section 5.1(c) or (iii) consists of a lease of the
Real Estate or other Collateral to an Affiliate of Borrower or (iv) leases made
in the ordinary course of business, including but not limited to leases of the
MOB or portions thereof or leases of other improvements or portions thereof
situated on the Real Estate; it being expressly anticipated that Borrower as of
the date of this Loan Agreement is leasing and in the future may lease certain
portions of the improvements situated on the Property including the MOB to
Affiliates or directly or indirectly to third parties, in which instance
Borrower shall provide copies of such leases to Lender.

(e) Make any loans to officers or owners (other than customary intercompany
transactions consolidating cash by and among Borrower, Guarantor, SunLink and
Affiliated Companies) without prior Lender approval, which shall not be
unreasonably withheld or delayed.

(f) Except for Permitted Indebtedness, Borrower will not incur, assume, co-sign,
guarantee, endorse, contingently agree to purchase or otherwise become liable
upon the obligation of any person, firm or corporation without the prior written
consent of Lender and USDA.

(g) Significantly change the ownership of Borrower without the prior written
consent of the Lender and USDA, no such consent to be unreasonably withheld or
delayed.

Notwithstanding the foregoing, the negative covenants contained herein shall not
be construed to prohibit Borrower, Guarantor or SunLink from making
inter-company transfers in the ordinary course of their respective business, as
disclosed to Lender within the financial statements hereby required.

ARTICLE VI

SECURITY

6.1 The terms, conditions, covenants and warranties contained in the Security
Documents are incorporated herein as if set forth in full. It is the parties’
express intention that the Security Documents shall secure repayment of the Note
and of all other obligations of Borrower and/or Guarantor to Lender created
hereunder.

 

Page 19



--------------------------------------------------------------------------------

ARTICLE VII

DEFAULT AND ACCELERATION

7.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default hereunder:

(a) Borrower and/or Guarantor shall default in the due and punctual payment of
any payment installment herein or any other sums of money owing from Borrower
and/or Guarantor to Lender under the Note or any renewals or extensions thereof
or under any Security Documents, and such default shall continue for a period of
ten (10) days after receipt of written notice to Borrower from Lender;

(b) Borrower and/or Guarantor shall default in the due and punctual retirement
by payment of all principal and interest amounts due to Lender, as applicable,
upon maturity of the Note or any Security Documents and such default shall
continue for a period of ten (10) days after receipt of written notice to
Borrower from Lender;

(c) Any representation, warranty or certification made by Borrower or Guarantor
herein or in any writing furnished in connection with or pursuant to this Loan
Agreement or any of the Security Documents, and reasonably relied upon by Lender
in its decision to grant the Loan, shall prove to have been false in any
material respect on the date as of which made or as of which the same is to be
effective and the same shall not be cured within ten (10) days after receipt of
written notice to Borrower from Lender;

(d) Borrower or Guarantor shall default in the performance or observance of any
other term, covenant or agreement contained herein or in any other document
incorporated or referred to herein including the Security Documents, and the
defaulting party shall not have cured such default within thirty (30) days
following receipt of notice of such default to Borrower from Lender; provided,
however, that if the default is of such a nature that it cannot be cured within
such thirty (30) days and Borrower or Guarantor, as the case may be, have within
such thirty (30) days commenced attempts to cure and continues to diligently
pursue such attempts, then Borrower or Guarantor shall have a reasonable time
not to exceed ninety (90) days after receipt of notice of such default from
Lender to Borrower to cure such default;

(e) Borrower or Guarantor shall become insolvent or be unable to pay their
respective debts as they mature or shall make an assignment for the benefit of
creditors or shall be adjudicated a bankrupt; or any proceedings shall be
commenced by Borrower or Guarantor relating to any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt or liquidation law or statute of
the federal or any state government, whether now or hereafter in effect; or any
such proceeding shall be initiated against Borrower or Guarantor and an order
approving the petition is entered or such proceedings shall remain undismissed
for a period of ninety (90) days; or Borrower or Guarantor by any action shall
indicate approval of, consent to, or acquiescence in any such proceeding or in
the appointment of a trustee or receiver; or any such trustee or receiver shall
not be discharged within a period of ninety (90) days after the appointment
thereof;

 

Page 20



--------------------------------------------------------------------------------

(f) Borrower or Guarantor shall default under any other covenant, warranty or
obligation to Lender under any other agreement or obligation surrounding the
loan from Lender to Borrower, and such default shall not be cured within thirty
(30) days following receipt of notice of such default to Borrower from Lender;
provided, however, that if the default is of such a nature that it cannot be
cured within such thirty (30) days and Borrower or Guarantor, as the case may
be, have within such thirty (30) days commenced attempts to cure and continues
to diligently pursue such attempts, then Borrower or Guarantor shall have a
reasonable time not to exceed ninety (90) days after receipt of notice of such
default from Lender to Borrower to cure such default; provided, however, if an
applicable cure period is otherwise expressly provided for with respect to such
default such cure period shall control (subject to Section 7.1 (a) above, the
cure provisions contained in this Section 7.1 (f) shall not apply to the payment
of any sums due under the Note or any Security Documents).

7.2 Remedies upon Default. Upon the occurrence of any Event of Default, and
while the same is continuing, Lender may then, without demand or action of any
kind by Lender, but subject to the express cure rights of Borrower as herein
stated:

(a) Declare the entire amount of unpaid principal and all accrued and unpaid
interest, fees and charges under the Note and under all of Borrower’s
obligations to Lender to be automatically and immediately due and payable;
and/or

(b) Declare Borrower in default under the Security Documents and exercise
against Borrower, Guarantor, the Collateral and all assets subject to the
Security Documents all rights and remedies for default provided in this Loan
Agreement, the Security Documents, the Guaranties and all other agreements
between Lender and Borrower and/or Guarantor, and/or other applicable law;
and/or

(c) Set off against any of Borrower’s accounts maintained with Lender or its
Affiliates, all amounts then due.

7.3 Non-Exclusive Remedies. No remedy herein conferred upon Lender is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. No failure
or delay on the part of Lender in exercising any right or remedy hereunder shall
operate as a waiver thereof nor shall any single or partial exercise of any
right hereunder preclude other or further exercise thereof or the exercise of
any other right or remedy.

7.4 Conflicts. In the event of a conflict in the default or notice of default
provisions of this Loan Agreement and any document referred to or incorporated
herein, the provisions hereof shall control. In every other case, all remedies
shall be deemed cumulative.

 

Page 21



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification for Hazardous Substances and Materials. Borrower and
Guarantor, on a joint and several basis, hereby indemnify, agree to defend and
hold harmless Lender and each officer, director, employee and agent of Lender
from and against any and all claims, damages, fines, judgments, penalties,
costs, liabilities or losses, including, without limitation, any decreases in
the value of the Real Estate, damages caused by the loss or restriction of
rentable or usable space or any damages caused by adverse impact on marketing of
the space, and any and all sums paid for settlement of claims, reasonable
attorneys’ fees, consultant and expert fees arising during or after the term
hereof and arising as a result of a breach of the environmental covenants set
forth in Section 4.2(i) (hereinafter the “Contamination”). The indemnification
includes, without limitation, any and all costs incurred because of any
investigation of the Real Estate or any cleanup, removal or restoration mandated
by a federal, state or local agency or political subdivision. Without limitation
of the foregoing, if the Borrower, Guarantor or any of their respective
Affiliates or any other party causes or permits the presence of any hazardous or
toxic substances or materials on the Real Estate that results in Contamination,
Borrower and Guarantor shall promptly, at their sole expense, take any and all
necessary actions to return the Real Estate to the condition existing prior to
the presence of any such hazardous or toxic substances or materials on the Real
Estate. Borrower shall first obtain Lender’s approval for any such remedial
action. This indemnification is a continuing indemnification and irrespective of
the fact that the Loan and any other indebtedness due hereunder shall have been
paid by Borrower.

8.2 Indemnification for Other Actions. Borrower and Guarantor, on a joint and
several basis, hereby indemnify, agree to defend and hold harmless Lender and
each officer, director, employee and agent of Lender from and against any and
all claims, damages, losses, liabilities, costs or expenses whatsoever which
Lender may incur (which may be asserted against Lender by any person or entity
whatsoever) by reason of or in connection with the entry into this Loan
Agreement and Borrower’s Documents, the consummation of the transactions
contemplated hereby or the use of the proceeds of the Loan; provided, however,
that Borrower and Guarantor shall not be required to indemnify Lender from any
claims, damages, losses, liabilities, costs or expenses to the extent, but only
to the extent, caused by the intentional misconduct or recklessness of Lender or
any liability for which Lender may be strictly liable. Nothing in this section
is intended to limit the obligation of Borrower or Guarantor to pay the
indebtedness hereunder.

ARTICLE IX

MISCELLANEOUS

9.1 Enforcement Expenses. If an Event of Default occurs and is continuing,
Borrower and Guarantor shall be responsible to pay all reasonable and necessary
costs and expenses of Lender, including reasonable attorneys’ fees, whether or
not a lawsuit is commenced, and all additional costs, expenses and fees of
enforcing and/or exercising any right or remedy Lender may have under the
Security Documents, the Guaranties, this Loan Agreement and all agreements
referenced herein or attached hereto, or any other provision in law or equity.

 

Page 22



--------------------------------------------------------------------------------

9.2 Assignment. Borrower’s rights and liabilities under this Loan Agreement are
not assignable, in whole or in part, without the prior written consent of
Lender, which shall not be unreasonably withheld or delayed. Lender’s rights and
obligations under this Loan Agreement are assignable to any successor in
interest to Lender. The provisions of this Loan Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties.

9.3 GAAP. All accounting terminology not specifically defined in this Loan
Agreement shall be defined in accordance and consistent with GAAP.

9.4 Reimbursement of Expenses. Borrower shall pay, or reimburse Lender for all
reasonable and necessary costs and expenses, including without limitation
attorneys’ fees, Architect fees, appraisal fees, fees for the Survey,
construction draw processing fees, closing charges, recording and filing fees,
insurance premiums and service charges as required by this Loan Agreement, paid
or incurred by Lender in connection with (i) the preparation, negotiation,
approval, execution and delivery of this Loan Agreement and any other documents
and instruments related hereto or thereto; and (ii) the negotiation of any
amendments or modifications to any of the foregoing documents, instruments or
agreements and the preparation of any and all documents necessary or desirable
to effect such amendments or modifications.

9.5 Survival. All agreements, representations and warranties made herein or in
any document executed and/or delivered pursuant hereto shall survive the
execution of this Loan Agreement, the making of the Loan and the delivery of any
document in connection therewith; provided, to the extent that the terms and
conditions of any other document pertaining to the Loan shall be deemed by a
court of competent jurisdiction to conflict with those of this Loan Agreement,
the terms and conditions stated in this Loan Agreement shall govern and control.

9.6 Entire Agreement. This Loan Agreement and the exhibits and attachments
attached hereto and the other documents referred to or incorporated herein,
contain the entire understanding of the parties with respect to the subject
matter hereof. There are no restrictions, promises, warranties, covenants or
undertakings other than those expressly set forth herein. This Loan Agreement
supersedes all prior negotiations, agreements and undertakings between the
parties with respect to such subject matter.

9.7 Notices. All communications or notices required or permitted by this Loan
Agreement shall be in writing and shall be deemed to have been given at the
earlier of the date when actually delivered to an officer of the other party or
when received following deposit in the United States mail, certified or
registered mail, postage prepaid, with receipt as evidenced by the return
receipt, and addressed as follows, unless and until either of such parties
notifies the other in accordance with this section of a change of address:

 

Page 23



--------------------------------------------------------------------------------

If to Borrower or any Guarantor:    SunLink Healthcare Professional Property,
LLC    c/o SunLink Health Systems, Inc.    900 Circle 75 Parkway    Suite 1120
   Atlanta, GA 30339 With copies to:    SunLink Health Systems, Inc.    900
Circle 75 Parkway    Suite 1120    Atlanta, GA 30339    Attn: CFO       Howard
E. Turner    Smith, Gambrell & Russell, LLP    1230 Peachtree Street, NE   
Suite 3100, Promenade II    Atlanta, GA 30309    If to Lender:    Pioneer Bank,
SSB    Attn: Lance Spruiell    P O Box 4    Dripping Springs, TX 78620    With a
copy to:    Baker & Robertson    Attn: Rex G. Baker, III    P O Box 718   
Dripping Springs, Texas 78620

9.8 Payment Obligations Absolute. The payment obligations of Borrower and
Guarantor to Lender are absolute and Borrower shall not be permitted any right
of set off or equitable adjustment to any payment obligation hereunder.

9.9 Amendment. No amendment of this Loan Agreement shall be effective unless in
writing and signed by all of the parties signing this Loan Agreement and, if so
required, by the USDA.

9.10 Governing Law. This Loan Agreement shall be governed by the internal laws
of the State of Texas. Any provision of this Loan Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforcement of such remaining provisions. Notwithstanding the foregoing, with
respect to any remedy pertaining to foreclosure or repossession of Collateral,
the laws of the state wherein the Collateral is situated shall govern and
control to the extent that applicable real property laws or Article 9 of the
Uniform Commercial Code of such state so require.

 

Page 24



--------------------------------------------------------------------------------

9.11 Waiver of Jury Trial. LENDER, BORROWER AND GUARANTOR HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO A TRIAL BY JURY IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS LOAN
AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY
LENDER, BORROWER AND GUARANTOR. LENDER, BORROWER AND GUARANTOR ACKNOWLEDGE THAT
NO PERSON ACTING ON BEHALF OF ANOTHER PARTY TO THIS LOAN AGREEMENT HAS MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. LENDER, BORROWER AND GUARANTOR FURTHER ACKNOWLEDGE
THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE OPPORTUNITY TO BE REPRESENTED)
IN THE SIGNING OF THIS LOAN AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

9.12 Waivers. No waiver by Lender of any default hereunder shall operate as a
waiver of any other default or of the same type of default on a future occasion.
No delay on the part of Lender in exercising any right or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right or remedy preclude other or further exercise thereof or the exercise of
any other right or remedy. No waiver by Lender of any default hereunder shall
operate as a waiver of any other default or of the same type of default on a
future occasion. No delay on the part of Lender in exercising any right or
remedy hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right or remedy preclude other or further exercise
thereof or the exercise of any other right or remedy. The rights and remedies
herein specified are cumulative and not exclusive of any rights or remedies that
Lender would otherwise have.

9.13 Participation. It is understood that all or a portion of the indebtedness
described herein may be sold to a third party. Lender may enter into such a sale
of all or a portion of the indebtedness, at its discretion, or grant to any
person or entity a participation in any part of the indebtedness described
herein. In the event of a sale of a portion of the indebtedness or the granting
of a participation interest in favor of a third party, Lender is to act as
servicer and lead bank, and all representations, warranties and covenants as set
forth in this Loan Agreement shall apply to such participants with the same
force and effect as if expressly so made to each participant. Without limiting
the foregoing, in the event of a sale or participation by Lender of any or all
of the indebtedness, Lender shall provide Borrower with written notice of same,
on or before the time any such sale or participation shall be made effective.

9.14 No Obligation to Renew Loan. Notwithstanding references in this Loan
Agreement to potential obligations of Borrower to Lender beyond the maturity of
the Note, Lender shall have no obligation to renew the Note beyond its maturity.
Any such references herein are included solely in the event Lender agrees to
renew, extend or modify the Note upon its maturity.

 

Page 25



--------------------------------------------------------------------------------

9.15 Facsimile and Counterpart. This document may be signed in any number of
separate copies, each of which shall be effective as an original, but all of
which taken together shall constitute a single document. An (i) electronic
transmission or other facsimile of this document or any related document and
(ii) electronically generated signature on this document or any related
document, shall be deemed an original and shall be admissible as evidence of
such document and each signer’s execution.

IN WITNESS WHEREOF, the parties have duly executed this Loan Agreement as of the
day and year first above written.

 

Page 26



--------------------------------------------------------------------------------

LENDER:       PIONEER BANK, SSB

  By:    

  Name:    

  Title:    

 

Page 27



--------------------------------------------------------------------------------

BORROWER:   SUNLINK HEALTHCARE PROFESSIONAL PROPERTY, LLC   A Georgia limited
liability company           By its Sole Member:                   MedCare South,
LLC                   A Georgia limited liability company                   By
its Sole Member:      SunLink Health Systems, Inc.                       
               An Ohio corporation      By:                             
                                      Name:                             
                                 Title:                            
                               GUARANTOR:   MEDCARE SOUTH, LLC   A Georgia
limited liability company           By its Sole Member:           SunLink Health
Systems, Inc.           An Ohio corporation           By:                   
                                                      Name:                   
                                                Title:                  
                                         ACKNOWLEDGED:           SUNLINK HEALTH
SYSTEMS, INC.           An Ohio corporation           By:                   
                                                      Name:                   
                                                Title:                  
                                        

 

Page 28